DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/27/2022 has been entered.
 
Response to Arguments
3.Applicant's arguments filed 07/27/2022 have been fully considered but they are not persuasive. 
4. Applicant argues that the prior art of record does not discloses “authenticating the host computer and the NVDIMM as a recognized host/NVDIMM pair based on the first and second acknowledgements”.
5. Examiner would like to point out that the secondary reference Neve De Mevergnies in para: 0067 discloses receiving, from the non-volatile memory, a second acknowledgement  & Para:0077 discloses getting acknowledgment from the host device.
Para:0045-0046  and Para:0069-0073 discloses mutual authentication between host device and non-volatile memory device SSD.
But Neve De Mevergnies does not expressly teach the non-volatile memory device used herein is a non-volatile dual in-line memory module (NVDIMM). However different non-volatile memories would be obvious variant, and a simple substitution of one known element for another to achieve predictable results. Therefore, it would have been obvious to modify NVDIMM to use as a non-volatile memory device. 
 (Moreover, Iwasaki (2021/0200889) reference in para: 0022 and para: 0025 teaches NVDIMM is a non-volatile memory).

6. Applicant further argues that none of the prior art of record discloses the limitation of claim 27 which recites: “the lookup table is accessed by the NVDIMM to determine the first response, the second challenge, and the second acknowledgement. that authentication of an NVDIMM and its host processor”.

7. Examiner would like to point out that Cambou reference (2018/0006830) in Para: 0025-0026 and Para: 0033-0039 teaches the above claimed limitation.

Claim Rejections - 35 USC § 103
8. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9. Claims 23,29 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US Pub.No.2012/0304281) in view of Neve De Mevergnies (US Pub. No.2013/0262877)

10. Regarding claims 23, 29 and 35 Kang teaches a computer-implemented method, a computer program product and a computer system for authenticating a host/NVDIMM pair, comprising: transmitting a first challenge to a non-volatile memory installed in a host computer (Figs.3, 4a-b, Para: 0014 and Para: 0040-0042 teaches transmitting, by the host device 110, a challenge information for authentication to the non-volatile memory (NVM) device);

receiving, from the non-volatile memory, a first response to the first challenge (Figs.3, Figs.4a-b, Para: 0014 and Para: 0040-0042 teaches receiving, by the host device, pieces of authentication information from the NVM device, in response to the challenge information);

Kang teaches all the above claimed limitation but does not expressly teach transmitting by the non-volatile memory, a second challenge to the host computer; and generating, by the host computer, a second response to the second challenge; receiving, from the non-volatile memory, a second acknowledgement of the second response.

Neve De Mevergnies teach transmitting by the non-volatile memory, a second challenge to the host computer; and generating, by the host computer, a second response to the second challenge (Para:0045-0046  and Para:0069-0073 teaches mutual authentication between host device and non-volatile memory device SSD);

receiving, from the non-volatile memory, a second acknowledgement of the second response (Para:0067 Para: 0069-0073 teaches the host device getting acknowledgment from the non-volatile memory device); and

sending a first acknowledgement to the non-volatile memory (Para: 0074-0077 teaches getting acknowledgment from the host device);

authenticating the host computer and the non-volatile memory as a recognized host/ memory pair based on the acknowledgements ( Para:0067 and Para: 0069-0077 teaches mutual authentication of the host and the non-volatile memory pair based on acknowledgments).

Therefore it would have been obvious to one of the ordinary skill in the art before the invention was filed to modify Kang to include transmitting by the non-volatile memory, a second challenge to the host computer; and generating, by the host computer, a second response to the second challenge; receiving, from the non-volatile memory, a second acknowledgement of the second response as taught by Neve De Mevergnies such a setup would yield in a predictable result of protecting the storage by mutual authentication between the host device and memory device. 

Both Kang and Neve De Mevergnies teaches all the above claimed limitations, but does not expressly teach the non-volatile memory device used herein is a non-volatile dual in-line memory module (NVDIMM). However different non-volatile memories would be obvious variant, and a simple substitution of one known element for another to achieve predictable results. Therefore, it would have been obvious to modify NVDIMM to use as a non-volatile memory device. 
 (Also, Iwasaki (2021/0200889) reference in para: 0022 and para: 0025 teaches NVDIMM is a non-volatile memory).

11. Claims 24-25,27- 28, 30-31, 33-34, 36-37 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US Pub.No.2012/0304281) in view of Neve De Mevergnies (US Pub. No.2013/0262877) as applied to claim 23,39 and 37 above, and further in view of Cambou (US Pub.No.2018/0006830).

12.  Regarding claims 24, 30 and 36 Kang in view of Neve De Mevergnies teaches all the above claimed limitations, but does not expressly teach the computer-implemented method, the computer program product and the computer system further comprising: determining a first PUF (physically unclonable function) generated by a DRAM component of the NVDIMM; wherein the first response is based on the first PUF.

Cambou teaches determining a first PUF (physically unclonable function) generated by a DRAM component of the NVDIMM; wherein the first response is based on the first PUF (Figs.4, 6 and Para: 0033-0036 teaches the response for the challenge is based on the PUF).

Therefore it would have been obvious to one of the ordinary skill in the art before the invention was filed to modify Kang in view Neve De Mevergnies to include determining a first PUF generated by a DRAM component of the NVDIMM; wherein the first response is based on the first PUF as taught Cambou by such a setup would yield in a predictable result of un-tamper able protection of the system, since each PUF device (i.e., memory device) is truly unclonable. Because of these properties PUB can be used as a unique and un-tamperable device identifier.

13. Regarding claims 25, 31 and 37 Kang in view of Neve De Mevergnies teaches challenge/response information including the first challenge, the first response, the second challenge, and the second response, but does not expressly teach the computer-implemented method, the computer program product and the computer system further comprising: establishing a lookup table; wherein the lookup table is accessed by the host computer to determine the first challenges and the second responses and to acknowledge the first response.

Cambou teach the computer-implemented method, the computer program product and the computer system further comprising: establishing a lookup table; wherein the lookup table is accessed by the host computer to determine the challenges and the responses (Fig.1, Para: 0007, para: 0022-0023 and Para: 0031-0033 teaches establishing a lookup table (calibration table) to determine challenge and response).

Therefore, it would have been obvious to one of the ordinary skills in the art before the invention was filed to modify Kang in view Neve De Mevergnies to include establishing a lookup table; wherein the lookup table is accessed by the host computer to determine the challenges and the responses as taught Cambou such a setup would prevent a malicious party from generating responses.

14. Regarding claims 27, 33 and 39 Cambou teaches the computer-implemented method, the computer program product and the computer system wherein the lookup table is accessed by the non-volatile memory device to determine the first response, the second challenge, and the second acknowledgement (Para: 0025-0026 and Para: 0033-0039 teaches the challenge and the response is accessed by the non-volatile memory from the lookup table/ calibration table).

Both Kang in view of Neve De Mevergnies and in view of Cambou teaches all the above claimed limitations, but does not expressly teach the non-volatile memory device used herein is a non-volatile dual in-line memory module (NVDIMM). However different non-volatile memories would be obvious variant, and a simple substitution of one known element for another to achieve predictable results. Therefore, it would have been obvious to modify NVDIMM to use as a non-volatile memory device. 
 (Also, Iwasaki (2021/0200889) reference in para: 0022 and para: 0025 teaches NVDIMM is a non-volatile memory).

15. Regarding claims 28,  34 and 40 Kang in view of Neve De Mevergnies teaches all the above claimed limitations, but does not expressly teach the computer-implemented method, the computer program product and the computer system further comprising: characterizing the host computer with a second PUF generated by a motherboard of the host computer; wherein the second response is based on the second PUF.

Cambou teaches the computer-implemented method, the computer program product and the computer system further comprising: characterizing the host computer with a second PUF generated by a motherboard of the host computer; wherein the second response is based on the second PUF (Fig.1 and Para: 0078-0081 teaches the characterizing the host device with the response is based on PUF generated by a processor of the host device).

Therefore, it would have been obvious to one of the ordinary skills in the art before the invention was filed to modify Kang in view Neve De Mevergnies to include characterizing the host computer with a second PUF generated by a motherboard of the host computer; wherein the second response is based on the second PUF as taught Cambou such a setup would improve cybersecurity of sensor-based systems using PUFs.

16. Claims 26, 32 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US Pub.No.2012/0304281) in view of Neve De Mevergnies (US Pub. No.2013/0262877) and in view of Cambou (US Pub.No.2018/0006830) as applied to claim 25,31 and  37  above and further in view of Dafali (US Pub.No.2018/0183613).

17. Regarding claims 26,  32 and 38 Kang in view Neve De Mevergnies in view of Cambou teaches all the above claimed limitations but does not expressly teach the computer-implemented method, the computer program product and the computer system, wherein: the first response further includes a modified response; and further comprising: recording, by the host computer, the modified response in the lookup table, the modified response being based on a runtime PUF of the DRAM, the modified response replacing the first response in the lookup table.

Dafali recording, the modified response; and the modified response being based on a runtime PUF of the DRAM (Fig.3, Para: 0126-0128 and Para: 0174-0175 teaches recording the modified response).

Therefore, it would have been obvious to one of the ordinary skills in the art before the invention was filed to modify Kang in view Neve De Mevergnies in view of Cambou to include recording, the modified response; and the modified response being based on a runtime PUF of the DRAM as taught Dafali such a setup can allow the circuit to detect hostile tampering attack.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREENA T CATTUNGAL whose telephone number is (571)270-0506. The examiner can normally be reached Mon-Fri: 7:30 AM-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREENA T CATTUNGAL/Primary Examiner, Art Unit 2431